Title: To Thomas Jefferson from Bernard McMahon, 25 February 1807
From: McMahon, Bernard
To: Jefferson, Thomas


                        
                            Sir,
                            
                            Philadelphia Feby. 25th. 1807
                        
                        By this day’s mail, I do myself the pleasure of sending you as many of the flower-rods you were pleased to
                            write for, as I had at the time your kind letter came to hand; also some red and white Globe Artichoke, Early Cabbage and
                            a small variety of Flower-Seeds &c. which, I solicit the favour of your accepting as a token of my best wishes.
                        Almost all my valuable hardy bulbs, I plant in October or in the early part of November, and previous to the
                            planting season in the ensuing Autumn I shall do myself the pleasure of sending you a neat collection, and will then have
                            no objection to charge a reasonable price for them. In a few days, when the weather becomes more mild I will send you some
                            double Tuberose roots, but as they are extremely impatient of frost, it would be hazardous to send them at present.
                        Of Auriculas we have none here worth a cent, but I expect some good ones from London this spring; if they
                            come safe, you shall have a division next season.
                        The Antwerp Raspberries cannot yet be had, as our ground is still bound by the frost. I shall forward them as
                            soon as possible. The Alpine Strawberry is extremely scarce here; however, I think I shall be able to procure you some
                            before the planting season in the ensuing autumn.
                        I am extremely obliged to you for your kindness in speaking to Capt. Lewis about the seeds; I anxiously wish
                            for his arrival in this City, fearing to lose the advantage of early sowing for some articles which might require it. 
                  I am
                            Sir Very Sincerely Your respectful Wellwisher
                        
                            Bernd. Mc. Mahon
                            
                        
                    